Citation Nr: 0025013	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  98-00 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for a bilateral 
knee disability, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
allergic rhinosinusitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
vascular headaches.

4.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as a nervous condition).


REPRESENTATION

Appellant represented by:	L. Vidal Arbona, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from June 1977 to April 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The record reflects that on June 7, 
2000, the appellant canceled his Travel Board hearing 
scheduled that same day.  At that time he also requested 60 
days to submit additional evidence in support of his claims, 
but as of the date of this decision, no evidence has been 
received.  The Board will therefore proceed to a disposition 
of the matters under appellate review.

The issue of entitlement to an increased rating above 10 
percent for the bilateral knee disability will be the subject 
of the remand portion of this decision.


FINDINGS OF FACT

1.  Service connection for allergic rhinosinusitis and 
vascular headaches was previously denied by the RO in a 
rating decision in February 1993.  No appeal was initiated 
with regard to the 1993 rating decision and therefore, it 
became final.

2.  Evidence associated with the claims file since the 
February 1993 rating decision is not so significant that it 
must be considered in order to fairly decide whether the 
appellant is entitled to service connection for allergic 
rhinosinusitis and vascular headaches.

3.  The appellant has presented no competent medical evidence 
currently showing the presence of an acquired psychiatric 
disorder (claimed as a nervous disorder).


CONCLUSIONS OF LAW

1.  The RO's February 1993 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1999).

2.  New and material evidence has not been submitted to 
reopen a previously denied claim seeking entitlement to 
service connection for allergic rhinosinusitis and vascular 
headaches.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a), (c) (1999).

3.  The claim of entitlement to service connection for an 
acquired psychiatric disorder (claimed as a nervous disorder) 
is not well grounded and there is no further statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence:  Service Connection for 
Allergic Rhinosinusitis and Vascular Headaches

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  See 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1100-06 (1999).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Unites 
States Court of Appeals for Veterans Claims (the Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence: VA must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and Winters 
v. West, 12 Vet. App. 203 (1999) (en banc).  However, the 
Court's decision in Winters was recently vacated by the U. S. 
Court of Appeals for the Federal Circuit (the Federal 
Circuit) in July 2000 on the grounds that the Court exceeded 
its jurisdiction in that case by addressing de novo the issue 
of whether the claim was well grounded (the second step in 
the three-step analysis articulated in Elkins).  Winters v. 
Gober, No. 99-7108 (Fed. Cir. July 26, 2000).  Rather than 
remand the case to the Board, the Court in Winters simply 
applied the new rules from Elkins without notice to the 
appellant, and hence, he was deprived of the opportunity to 
present evidence on the well grounded claim issue before the 
original triers of fact, i.e., the RO and the Board.  Id.  
The Federal Circuit held that the Court's jurisdiction was 
limited only to the issue before it, whether new and material 
evidence had been submitted to reopen the claim, and 
therefore, in light of the intervening change in the law 
resulting from the Hodge and Elkins rulings, the Court should 
have remanded the claim to the Board for reconsideration in 
light of Hodge.  Id. (citing Maggitt v. West, 202 F.3d 1370 
(Fed. Cir. 2000)).

The Federal Circuit in Winters did not, however, address a 
challenge to the three-step analysis for reopening claims 
established in Elkins in light of its holding that the Court 
had to remand the case back to the Board for a Hodge-new and 
material reconsideration.  Id.  Hence, the Elkins-three-step 
analysis for reopening claims based on new and material 
evidence remains good law that the Board is bound to apply.  
See Tobler v. Derwinski, 2 Vet. App. 8 (1991) (precedent 
decisions of courts of superior jurisdiction to Board must be 
given full force and effect immediately, even if VA appeals 
the decision).

Accordingly, as this case remains in appellate status, the 
Board will now consider whether new and material evidence has 
been submitted in accord with the holdings in Hodge and 
Elkins.  No prejudice to the appellant is exercised by the 
Board's appellate disposition herein for two reasons: (1) the 
statement of the case issued in September 1997 provided 
notice of the applicable law and regulations pertaining to 
new and material evidence, specifically 38 C.F.R. § 3.156, 
and, (2) the Board's review of the claim under the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1998).

The appellant's original claim seeking entitlement to service 
connection for allergic rhinosinusitis and vascular headaches 
was denied by the RO in February 1993 on the basis that 
chronic disabilities for same were not shown by the evidence 
to have been incurred or aggravated during his active 
military service.  The RO reviewed service medical records 
and the reports of VA compensation examinations conducted in 
November 1992.  While the VA compensation examinations 
reflected diagnoses for each disorder, chronic disabilities 
were not shown by the service medical records as either 
incurred or aggravated therein, and there were no medical 
records reflecting continuity of symptomatology for either 
disorder in the years after service.  This rating decision is 
final because he did not perfect an appeal to the Board 
within the time provided following issuance of the notice of 
decision and appellate rights letter in February 1993.
In March 1994, the appellant filed a claim seeking to reopen 
his previously denied claim for these disorders, and this 
appeal followed.  The medical evidence received subsequent to 
the February 1993 rating decision consists only of VA 
orthopedic and mental disorders compensation examinations 
conducted in September 1994.  This evidence, while "new," 
is not material, inasmuch as these examination reports 
contain no complaints, findings or diagnoses pertinent to the 
rhinosinusitis and headache disorders and as such, they do 
not in any manner demonstrate that disabilities for either 
condition were incurred in or aggravated by service.  The new 
evidence accordingly does not satisfy the criteria for 
materiality enunciated by the Court in Evans.  On this point, 
a more recent decision of the Federal Circuit stressed that 
Hodge overruled only the third prong of the Colvin test, 
requiring that evidence must be likely to affect the outcome 
of a case in order to be material, but left the remainder of 
the Colvin test intact.  Anglin v. West, 203 F.3d 1343 (Fed. 
Cir. 2000) (evidence is not new and material under the first 
prong of the Colvin test if newly-submitted evidence is 
merely cumulative of the evidence in the record at the time 
of the prior disallowance).  The "new" evidence submitted 
with this claim falls squarely into the category described by 
the Federal Circuit in the Anglin case.  The aforementioned 
VA examination reports dated in 1994 are cumulative and 
redundant of medical records previously considered by the RO 
because they do not provide a basis for the drawing any 
medical conclusions or diagnoses specific to his claim - 
evidence tending to establish that disabilities manifested by 
allergic rhinosinusitis and vascular headaches were incurred 
or aggravated during his period of military service from June 
1977 to April 1983.  On the basis of these findings, the 
Board concludes that the "new" evidence lacks sufficient 
materiality to reopen the claim.

Similarly, to the extent that the appellant's pleadings 
(claim to reopen, notice of disagreement, substantive appeal 
and hearing testimony of August 1994) address these issues, 
they reflect no better than a reiteration of his previously 
considered contentions, and as such are not considered to be 
new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  Lay 
speculation on medical issues involving the presence or 
etiology of a disability are not probative to the claim on 
appeal and therefore, are deemed to be not material.  See 
Pollard v. Brown, 6 Vet. App. 11 (1993) (pursuant to Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992), lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to not be competent evidence for such purpose, and thus not 
material); see also, Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108).

Accordingly, the Board concludes that the appellant has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for allergic 
rhinosinusitis and vascular headaches.

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim, Robinette v. Brown, 
8 Vet. App. 69 (1995), which depends further upon VA having 
notice that relevant evidence may exist or could be obtained.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration).  However, in this 
case, there is nothing in the record that suggests the 
existence of available evidence that might provide a basis to 
reopen the previously denied claim seeking entitlement to the 
rhinosinusitis and headache disorders.  Thus, as the 
Secretary's obligation under section 5103(a) has been 
complied with, to the extent possible, further development by 
VA is not required at this time.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991) (VA's "duty" is just what it states, 
a duty to assist, not a duty to prove a claim).

II.  Service Connection for Acquired Psychiatric Disorder

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza), cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the Court concluded in Savage that 
chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post-service or post-presumption period."  
Id.

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As stated above, the record reflects that the appellant 
served on active duty from June 1977 to April 1983.  His 
service medical records denote that he was treated on one 
occasion in May 1981 for an "acute situational disturbance" 
(he claimed he had a nervous condition and wanted 
professional counseling), however, these records are negative 
for a clear-cut diagnosis of an acquired psychiatric 
disorder.  In fact, the separation examination conducted in 
April 1983 noted a history of treatment eight months ago in a 
mental health clinic for depression, but the appellant had no 
complaints at the time of this examination and no 
abnormalities related thereto were found clinically present.  
There are no medical records dating from the post-service 
period showing treatment for psychiatric complaints.  
Furthermore, no specific mental disorder was found present 
when VA examined the appellant for compensation purposes in 
September 1994.  Hence, the first element of a well-grounded 
claim - competent evidence of a current disability - is not 
established.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for an acquired psychiatric 
disorder well grounded.  Caluza, 7 Vet. App. at 498.  The 
Board has considered the appellant's contentions on appeal, 
however, this evidence alone cannot meet the burden imposed 
by 38 U.S.C.A. § 5107(a) with respect to the existence of a 
disability and a relationship between that disability and his 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
His lay assertions will not support a finding on medical 
questions requiring special expertise or knowledge, such as 
diagnosis or causation of a disease.  Id. at 494-95.  
Moreover, it is not shown that the appellant is competent 
himself based on medical training and professional status to 
render a medical diagnosis or opinion.  On the basis of the 
above findings, the Board can identify no basis in the record 
that would make the appellant's claim of service connection 
for an acquired psychiatric disorder plausible or possible.  
38 U.S.C.A. § 5107(a); see also Grottveit, 5 Vet. App. at 92, 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the basis of a current disability.  Moreover, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen, 9 Vet. App. 235 
(1996) and Wood, 1 Vet. App. 190 (1991).

Accordingly, the Board must deny the appellant's claim of 
service connection for an acquired psychiatric disorder as 
not well grounded.


ORDER

New and material evidence has not been received to reopen a 
previously denied claim seeking entitlement to service 
connection for allergic rhinosinusitis and vascular 
headaches, and the benefits sought remain denied.

The appellant having failed to submit a well-grounded claim, 
entitlement to service connection for an acquired psychiatric 
disorder (claimed as a nervous disorder) is denied.


REMAND

With respect to the claim seeking an increased rating for the 
bilateral knee disability, the Board believes that further 
medical development is in order.  The appellant was previously 
examined for compensation purposes for this disability in 
September 1994, and hence, given the out-dated nature of this 
examination, the Board finds that it is inadequate for rating 
purposes because the examiner did not provide detailed range 
of motion test results and assessments of pain on motion in 
line with a seminal decision of the Court issued in 1995.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (whether veteran has 
additional disability as a result of weakened movement, excess 
fatigability, incoordination; whether there was any additional 
range of motion loss due to any of the aforementioned factors; 
and, whether there is any additional range of motion loss due 
to pain on use, including flare-ups).  In DeLuca, the Court 
held that Diagnostic Codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  DeLuca, 8 Vet. App. at 206.  See also Johnson 
(Brenda) v. Brown, 9 Vet. App. 7 (1996); Arnesen v. Brown, 
8 Vet. App. 432, 440 (1995); VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

Accordingly, to ensure compliance with the Court's holding in 
DeLuca, the Board will remand this case to obtain a medical 
examination addressing this issue.  The new examination 
ordered by this remand must take into account the records of 
prior treatment so that the evaluation of the bilateral knee 
disability is a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

In addition to scheduling the appellant for an appropriate 
examination, the RO should determine whether the appellant 
has had any additional VA or private medical treatment for 
his service-connected bilateral knee disability.  38 U.S.C.A. 
§ 7104(a) (West 1991) (decisions of the Board must be based 
on all of the pertinent evidence available).

Finally, the Board finds that consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999) is reasonably raised and therefore, this matter is 
remanded to the RO for consideration in connection with the 
readjudication of the appellant's claim.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must request the appellant to 
provide the names and addresses of all 
health care providers from whom he has 
obtained medical treatment for his 
bilateral knee disability.  Efforts to 
obtain these records must be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

2.  Next, the RO must schedule the 
appellant for a VA compensation 
examination to determine the nature and 
extent of impairment caused by his 
bilateral knee disability.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examining physician in conjunction with 
the requested examination.  The examiner 
should indicate in his/her report whether 
the claims folder was provided in 
conjunction with the examination and 
reviewed in its entirety.  All 
appropriate diagnostic tests and studies 
deemed necessary by the examiner to 
render the opinions requested, and to 
assess the severity of this disability, 
to include neurological testing and x-
rays, if appropriate, should be 
conducted.  All pertinent symptomatology 
and medical findings should be reported 
in detail.  The physician should be 
specifically requested to proffer an 
opinion as to the specific extent and 
severity of the bilateral knee 
disability, to include a complete and 
detailed discussion of all functional 
limitations associated with the 
condition, including precipitating and 
aggravating factors (i.e., movement and 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, and the effect the 
disability has upon daily activities.

In that the examination is to be 
conducted for compensation rather than 
for treatment purposes, the physician 
should be advised to address the 
functional impairment of the appellant's 
bilateral knee disability in correlation 
with the applicable musculoskeletal and 
arthritis diagnostic criteria set forth 
in the Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1999).  The physician 
should address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for traumatic arthritis, 
limitation of motion, etc., and any other 
related musculoskeletal impairment 
pursuant to the applicable diagnostic 
codes found under 38 C.F.R. § 4.71a, as 
well as for any existing neurological 
impairment, as is appropriate based on 
the medical findings.  The examiner must 
conduct range of motion (ROM) testing, 
and should report the exact ROM of the 
each knee.  The ROM results should be set 
forth in degrees, and the report should 
include information as to what is 
considered "normal" range of motion.  
The examiner should further address the 
extent of functional impairment 
attributable to any reported pain.  
Moreover, in accordance with DeLuca, the 
examination report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
of use, and provide an opinion as to how 
these factors result in any limitation of 
motion and/or function.  If the appellant 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  The 
examiner should provide complete 
rationale for all conclusions reached.

3.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking an increased rating for the 
service-connected bilateral knee 
disability with consideration given to 
all of the evidence of record, including 
any additional medical evidence obtained 
by the RO on remand.  The readjudication 
of this claim must be within the 
analytical framework provided by the 
Court in DeLuca, and moreover, it must 
consider alternative diagnostic criteria, 
to include separate ratings for arthritic 
impairment.  Finally, the RO's 
consideration of referring this claim for 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.  Any issue that is found 
to be inextricably intertwined should be 
properly adjudicated.  The RO should 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule, if applicable.  If the benefits 
sought on appeal pertinent to this 
increased rating claim remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 


